Citation Nr: 0417755	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  01-06 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for decreased visual 
acuity of the right eye.

2.  Evaluation of corneal scar of the left eye with decreased 
visual acuity, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2001 rating decision of the 
Washington, D.C., Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
decreased visual acuity of the right eye and granted service 
connection for a corneal scar of the left eye with decreased 
visual acuity, with a 10 percent disabling evaluation. 

In a March 2002 decision, the Board denied the veteran's 
claim for service connection for decreased visual acuity of 
the right eye and denied an increased evaluation for a 
corneal scar of the left eye with decreased visual acuity.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (the Court).  The Court issued an Order 
in September 2003, vacating the Board's March 2002 decision 
and remanding, in part, for compliance with the VCAA.

Accordingly, in light of Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (2003), this 
case is hereby REMANDED for the following action:

1.  Issue a VCAA letter to the veteran.

2.  Comply with the September 2003 Order 
of the Court.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




